Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Status of Claims
Claims 1, 3, 9, 12, and 17 have been amended.
No claims have been cancelled.
No claims are new.
Information Disclosure Statement
The information disclosure statement filed April 8, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Reference A8 is incorrect as the Patentee and Patent No. do not match.  It is uncertain which is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite providing first data, obtaining second data, generating or updating a first record, providing third data, obtaining fourth data, determining access rights, and generating or updating a second record.  The invention is directed “Certain Methods of Organizing Human Activities” as it is directed towards describing steps that are intended to be performed by humans for the purpose of managing access rights of users for information, as well as delegation management.
The limitations of providing first data, obtaining second data, generating or updating a first record, providing third data, obtaining fourth data, determining access rights, and generating or updating a second record, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing devices (although not positively claimed), database system, and computer code.  That is, other than reciting a generic processors executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the (See MPEP § 2106.05(f)).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. modifying and updating a record. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of providing first data, obtaining second data, generating or updating a first record, providing third data, obtaining fourth data, determining access rights, and generating or updating a second record amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 6 are directed towards the generic recitation of access rights management, i.e. establishing what rights a user has with regards to how they are allowed to interact with information.
Claim 7 is directed towards whether information should be displayed based on the context of a user.
Claims 8 – 11 is directed towards user identification based on information associated with a user.
The remaining claims recite similar limitations to those already discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing how information should be handled by a particular user.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babeanu et al. (US PGPub 2009/0064280 A1) in view of Reynolds (US Patent 5,748,959) in further view of SalesForce (“How to give Edit access to a user to the records that are not owned by him”, blog post asked and answered on May 23, 2017). 
In regards to claims 1, 12, and 17, Babeanu discloses (Claim 1) a system comprising; (Claim 12) a computer-implemented method comprising; (Claim 17) a non-transitory computer-readable storing computer-readable program code to be executed by one or more processors, the program code comprising instructions configured to cause:  
a database system implemented using a server system comprising one or more hardware processors, the database system having a first flow definition of a plurality of related flow definitions stored as data objects in the database system, the first flow definition identifying execution logic defining a first flow of a set of user-assignable tasks to be performed for generating or updating one or more customer relationship management (CRM) records in the database system, the one or more hardware processors configurable to cause:  
providing, to a first computing device associated with a first user, first data capable of being processed to cause display on the first computing device a first presentation, the first presentation indicating a first state for the execution logic identified by the first flow definition, […];  
a first graphical element selectable by the first user to cause performance of a first subset of the set of tasks of the first flow, and
a second graphical element selectable by the first user to cause pausing of the execution logic;
obtaining a first communication from the first computing device associated with the first user, […]; 

providing, to a second computing device associated with a second user, second data capable of being processed to cause display on the second computing device of a second presentation, the second presentation indicating the execution logic as being paused in the first state, the second presentation comprising:
a third graphical element selectable by the second user to cause performance of a second subset of the set of tasks of the first flow, and 
a fourth graphical element selectable by the second user to cause resuming of the execution logic in a user context of the second user, the user context for the second user comprising data access rights of the second user that are different from data access rights of the first user and/or data access rights of the first record; 
obtaining a second communication from the second computing device associated with the second user, the second communication indicating a selection of the fourth graphical element; 
[…]; and
generating or updating, […], a second record in the database system, the second record representing a second state for the execution logic identified by the first flow definition, […].  
Babeanu discloses a system and method of managing tasks in a shared workflow environment, for example, allowing for the performance of tasks by a second (¶ 48).  Specifically, Babeanu discloses providing a first user with a display to select the option of delegating a task to a second user (Fig. 7; NOTE: “task” is a broad concept and can encompass anything that relates to some action, job, or the like that a user needs to perform, such as, but not limited to, the task of assigning a proxy, a task for a job that needs to be performed, a task(s) that needs to be taken that results in a first user establishing/assigning a proxy, and so forth).  In order to facilitate this transfer process, Babeanu discloses that the system maintains a database of tasks that are intended to be performed by the first user in order to create the association between the first user and the list of tasks (¶ 9, 39, 44, 47).  Next, Babeanu discloses that the system provides a user interface, for the first user, to select the option of transferring their tasks onto a second user by carrying out a delegation assignment process that involves the first user selecting an option to notify a second user of the delegation request and awaiting a response from the second user or even an administrator that indicates whether the delegation request is approved or rejected (¶ 47 – 50).  
During the time between the request being submitted and the response being indicated the request is in a pending state, i.e. paused state, and the request will be resumed upon acceptance of the request (¶ 49, 50, 74).  Additionally, the transfer of tasks from the first user to the second user is also considered to be in a pending state until the delegation request is approved (¶ 49, 50, 74).  Further still, the transfer of tasks and delegation requests have a set of definitions or rules that correspond to each of these actions as tasks would require certain access rights and delegation would require not only certain access rights, but also the requirement of approval, wherein these (¶ 48, 54, 60).  Next, upon acceptance/approval of the delegation requests any pending tasks/requests can now be resumed by the second user (¶ 49, 50, 74).
In summary, Babeanu discloses that once delegation has been transferred to the second user, the system further allows for the management of access rights for the second user in order to determine what actions the second user can perform for the tasks that have not been assigned to them.  Babeanu discloses that there are a range of different access rights that can be granted, such as, but not limited to, modification, deleting, and so forth, and that the access rights can be the same as those of the first user or different from the first user.  Based on the access rights, the second user can resume delegated tasks that have been assigned to them, whether those tasks are tasks that were being performed by the first user or simply the delegation request submitted by the first user.  Finally, the system tracks and creates a trails of actions performed by users on received requests in order to associate who performed what actions with what tasks.  In other words, Babeanu discloses that the system creates multiple records of requests that have been received and facilitated by the system and associated those records with the appropriate user, as well as the current state of the record, e.g., approved, rejected, pending, date/time, and etc.
With regards to the record being a customer relationship management (CRM), the Examiner asserts that this is considered to be non-functional descriptive subject matter as it simply serving as a label or title for the record or tasks that are to be performed by a user.  The Examiner asserts that there is insufficient specificity to (See MPEP § 2111.04, 2111.05).
Finally, with regards to the plurality of recited graphical elements, the Examiner asserts that Babeanu discloses that users of the delegation and task management system carry out the processes discussed above using their respective computing devices through an interface on each respective computing device in order to allow the user of the respective computing device to interact with the computing device and carryout out the aforementioned processes.  As can be demonstrated throughout the figures of Babeanu, a plurality of graphical elements are provided and assigned to each respective action that can be taken, i.e. the various actions/processes discussed above require user input that is provided through the GUI of each user’s respective computing device, thereby establishing a first graphical element to allow a user to perform a task, a second graphical element that allows for allowing a user to indicate a selection in response to a first communication, a third graphical element that is selectable by a second user in order to allow the second user to perform a task, and a fourth graphical element that allows for allowing a user to indicate a selection in response to a second communication.  Simply put, Babeanu discloses that in order for a user to interact with the system and carry out the task they are responsible for the user needs to provide 
In other words, Babeanu discloses:
(first element) where a GUI is provided to an administrator/manager (or the like) that allows the administrator/manager to perform a task (such as carrying out a transaction themselves, delegating a proxy (which includes the various tasks that need to be performed to delegate a proxy, e.g., the element that selects the proxy, the element to send a message to the proxy, and so forth);
(second element) where a GUI is provided to the proxy to accept or reject the delegation request and where the administrator/manager receives the response;
(third element) where a GUI is provided to allow the proxy to carry out the delegated task(s);
(fourth element) where a GUI is provided that allows the proxy to resume the pending task(s) that has been delegated to the proxy and where the system tracks the task(s) performed by their respective user.
Although Babeanu discloses that a user interface has been provided to users of the system in order to initiate requests and respond to requests, view the state of requests and tasks, and that initiating of requests and awaiting a response is a pause in the flow of normal processing, Babeanu fails to explicitly disclose whether it is old and well-known in the art for a user to explicitly choose to pause a task in a computer based environment.
To be more specific, Babeanu fails to explicitly disclose:
… the first presentation comprising:
pausing of the execution logic;
obtaining a first communication from the first computing device associated with the first user, the first communication indicating a selection of the second graphical element;
providing, to a second computing device associated with a second user, second data capable of being processed to cause display on the second computing device of a second presentation, the second presentation indicating the execution logic as being paused in the first state, the second presentation comprising:
However, Reynolds teaches that it is old and well-known in the art to provide users with the choice to continue, pause, or cancel a task using the options presented to them via an interface (Col. 6 Lines 21 – 41).  In other words, Reynolds explicitly teaches what is implicitly alluded to in Babeanu, i.e. that the user is provided with the ability to select to pause a task.  Although Reynolds does not disclose the communication process performed between two users and that the second user is resuming the task, the Examiner asserts that Reynolds has not been provided to teach this aspect of the invention since Babeanu discloses these features of the invention.  The Examiner asserts that the sole difference between Babeanu and the claimed invention is that Babeanu fails to explicitly state that the user is given the choice to pause a task and that Babeanu simply implies that the task is paused by a user because of the request initiated by user.  In other words, Babeanu leans more to a fully automatic process of pausing, whereas the claimed invention is directed to a more manual process.  Accordingly, the Examiner has provided Reynolds in order to teach 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of an the manual option of having a use select to pause a task, as taught by Reynolds, for the implied or, alternatively, more automated process where a task is paused by a user indirectly based on another action taken by a user, as disclosed by the Babeanu.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Babeanu and Reynolds discloses a system and method where a proxy is not only delegated to resume tasks that have been delegated to the proxy, but that the system allows for the proxy to be provided with certain access rights.  Specifically, Babeanu discloses that the system not only allows for the selection of a proxy, but that any additional security access necessary for the proxy to perform the delegated tasks can be provided (¶ 39, 69).  In other words, the delegator and the delegated may have different access rights from one another.  Although one of ordinary skill in the art would have understood that the ability to approve or deny transactions provides the proxy with editing access rights because the proxy is invoking a change combination of Babeanu and Reynolds fails to explicitly disclose “edit” access rights.
To be more specific, the combination of Babeanu and Reynolds fails to explicitly disclose:
determining, in response to obtaining the second communication, that the data access rights of the second user comprise an edit access right to edit the first record; and
generating or updating, in response to determining that the data access rights of the second user comprise the edit access right, a second record in the database system, the second record representing a second state for the execution logic identified by the first flow definition, the second state for the execution logic being different from the first state for the execution logic in accordance with the user context for the second user.  
However, SalesForce teaches that it is old and well-known in the art that “edit” access rights are an old and well-known type of access right that can be given to another user (Pages 1 – 2).  SalesForce teaches that it is old and well-known in the art that a user may require another user to be able to edit information and, accordingly, teaches that it is, indeed, well-known to provide such access rights to a user and, depending on the situation, to be selective with what access rights can be assigned to another user, e.g., when the other user does not own a record and should not be given full access to delete a record, thereby having the other user to have different access rights than the record owner when the other user is reviewing and editing the record that they have been given access to.
combination of Babeanu and Reynolds with the ability to provide selective access rights to another user, for example, “edit” access rights, as taught by SalesForce, since there are situations where another user’s input is being requested and the requesting user wants to limit the level of accessibility to a record not owned by the other user and avoid a scenario where the record can be deleted while still allowing for the other user to edit the record.
In regards to claims 2 – 5, 13, 14, and 18, the combination of Babeanu, Reynolds, and SalesForce discloses 
(Claims 2, 13, 18) the system of claim 1, the one or more hardware processors further configurable to cause: modifying the data access rights of the second user to include a first edit access right; and restoring the data access rights of the second user to not include the first edit access right 
(Claim 3) the system of claim 2, the modifying of the data access rights being in response to determining that the data access rights of the second user do not include the first edit access right
(Claim 4) the system of claim 2, the first edit access right being a deletion right
(Claims 5, 14) the system of claim 4, the one or more hardware processors further configurable to cause: deleting the first record using the modified data access rights 
(Babeanu – ¶ 47, 48, 49, 51 54, 60, 62, 74 wherein the system is configured to provide a variety of different access rights to users for whatever period of time that is needed, i.e. access rights can be given and revoked, access rights are provided for a set period of time, and access rights can include modification, deletion, and creation.  The determination of access rights for a particular user is based on the situation that the user is in and can change to fit the circumstances of the situation.).  
In regards to claims 6 – 10, 15, 16, 19, and 20, the combination of Babeanu, Reynolds, and SalesForce discloses 
(Claims 6, 15, 19) the system of claim 5, the one or more hardware processors further configurable to cause: attributing generating or updating CRM records in the database system caused by execution logic for the first record to the first user; and attributing generating or updating CRM records in the database system caused by execution logic for the second record to the second user 
(Claims 7, 16, and 20) the system of claim 5, the one or more hardware processors further configurable to cause: displaying the availability of a first option in the first presentation based in part on the execution logic detecting a user context for the first user; and not displaying the availability of the first option in the second presentation based in part on the execution logic detecting the user context for the second user
(Claim 8) the system of claim 5, the one or more hardware processors further configurable to cause: identifying the second user based at least in part on a third record, the third record being generated or updated in the database system to represent parameters specifically for sharing the first record
(Claim 9) the system of claim 5, the one or more hardware processors further configurable to cause: identifying the second user based at least in part on an owner of the first record
	(Claim 10) the system of claim 5, the one or more hardware processors further configurable to cause: identifying the second user based at least in part on criteria identified by the first record
(As was already discussed above, Babeanu discloses a system and method where a plurality of tasks can be performed by a plurality of users in a shared task management environment.  Babeanu discloses that one of those tasks can be directed to managing records for a particular transactions, wherein, as discussed above, the actions that can be taken by a user, which is determined by corresponding access rights, can include the creation, modification, or deletion of information associated each corresponding task and the system is further configured to maintain a trail of actions performed by each user, as well as the delegation request, management, acceptance, and rejection associated with the request to delegate a task to another user from a previous user.  Babeanu is not limited to any number of tasks that can be performed nor by the number of users used by the system and, consequently, based on the flexibility the system of Babeanu provides with regards to delegation, access rights, and tasks the Examiner asserts that, at the very least, Babeanu discloses that it would have been obvious to one of ordinary skill in the art that any number of combinations that can be performed, such as, but not limited to, attributing generating or updating CRM records in the database system caused by execution logic for the first record to the first user; and attributing generating or updating CRM records in the database system caused by execution logic for the second record to the second user).  
In regards to claim 11, the combination of Babeanu, Reynolds, and SalesForce discloses the system of claim 5, the one or more hardware processors further configurable to cause: identifying the second user based at least in part on hierarchical and/or organizational sharing rules (Fig. 7; ¶ 39, 48, 51, 54, 63, 64 wherein rules can be established based on a hierarchical and/or organization sharing rules that can be provided by, for example, and administrator or manager).  
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The rejections under 35 USC 101 for claims 1 – 11 and 17 – 20 for claiming no structural components and a transitory medium have been withdrawn due to amendments.
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 101 and why.  The applicant has done nothing more than make the conclusory statement that the rejection is overcome because [copy/paste amendments] with no additional explanation of why.  As such, since the applicant has 
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Dhawan et al. (US Patent 9,983,759 B1) – which discloses assigning edit access rights in a collaborative environment where tasks are being delegated to other others
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/14/2021